NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEX FRANCISCO TICUN-COLOC,                      No.   16-73415

                Petitioner,                      Agency No. A088-769-667

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Alex Francisco Ticun-Coloc, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Ticun-Coloc

failed to establish that the harm he experienced or fears in Guatemala was or would

be on account of a protected ground, including membership in a particular social

group or a political opinion. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”);

see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership

in a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”); Barrios

v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (finding a political opinion claim

failed where petitioner did not present sufficient evidence of political or

ideological opposition to the gang’s ideals or that the gang imputed a particular

political belief to the petitioner). Thus, Ticun-Coloc’s withholding of removal

claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ticun-Coloc failed to show it is more likely than not he would be tortured by or

                                           2                                     16-73415
with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                 16-73415